June 19, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                    YOULANDA NAVARRO FLORES, Appellant

NO. 14-12-00393-CV                      V.

        HOUSTON COUMMUNITY COLLEGE SYSTEM, ET AL, Appellees
                      ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on December 16, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
YOULANDA NAVARRO FLORES.
      We further order this decision certified below for observance.